 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    LEE JAMES BROCK,
                                                   NO: 1:19-CV-3123-TOR
 8                              Plaintiff,
                                                   ORDER DISMISSING COMPLAINT
 9          v.

10    CHRIS MEQUET, DR. BARBARA                    1915(g)
      BARTZ, LISA RAPP, ED W.
11    CAMPBELL, YAKIMA COUNTY
      JAIL MEDICAL, OFFICER
12    EDUARDO RODRIGUEZ, and
      OFFICER REBECCA JOHNSON,
13
                                Defendants.
14

15         By Order filed August 2, 2019, the Court advised Plaintiff of the deficiencies

16   of his pro se civil rights complaint and directed him to amend or voluntarily dismiss

17   within sixty (60) days. ECF No. 11. Specifically, Plaintiff’s conclusory assertion

18   that unspecified Defendants denied him proper medical care and repeatedly

19   informed him that there was nothing wrong with him fails to state a plausible claim

20   for relief under 42 U.S.C. § 1983.


     ORDER DISMISSING COMPLAINT ~ 1
 1         Plaintiff was cautioned that if he failed to amend within 60 days as directed,

 2   the Court would dismiss the complaint for failure to state a claim under 28 U.S.C.

 3   §§ 1915(e)(2) and 1915A(b)(1). Id. at 14. He did not timely amend his complaint

 4   or dismiss his complaint.

 5         For the reasons set forth in the Court’s Order to Amend or Voluntarily Dismiss

 6   Complaint, ECF No. 11, the complaint, ECF No. 1, is DISMISSED with prejudice

 7   for failure to state a claim against identified Defendants upon which relief may be

 8   granted. 28 U.S.C. §§ 1915(e)(2) and 1915A(b)(1).

 9         Pursuant to 28 U.S.C. § 1915(g), enacted April 26, 1996, a prisoner who

10   brings three or more civil actions or appeals which are dismissed as frivolous or for

11   failure to state a claim will be precluded from bringing any other civil action or

12   appeal in forma pauperis “unless the prisoner is under imminent danger of serious

13   physical injury.” 28 U.S.C. § 1915(g). Plaintiff is advised to read the statutory

14   provisions under 28 U.S.C. § 1915. This dismissal of Plaintiff's complaint may

15   count as one of the three dismissals allowed by 28 U.S.C. § 1915(g) and may

16   adversely affect his ability to file future claims.

17         Accordingly, IT IS HEREBY ORDERED:

18      1. The complaint, ECF No. 1, is DISMISSED with prejudice for failure to state

19         a claim upon which relief may be granted under 28 U.S.C. §§ 1915(e)(2) and

20         1915A(b)(1).


     ORDER DISMISSING COMPLAINT ~ 2
 1      2. Plaintiff’s in forma pauperis status is revoked.

 2      3. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of this

 3         Order would not be taken in good faith.

 4         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

 5   enter judgment, provide copies to Plaintiff at his last known address, and CLOSE

 6   the file. The Clerk of Court is further directed to forward a copy of this Order to the

 7   Office of the Attorney General of Washington, Corrections Division.

 8         DATED October 25, 2019.

 9

10                                   THOMAS O. RICE
                              Chief United States District Judge
11

12

13

14

15

16

17

18

19

20


     ORDER DISMISSING COMPLAINT ~ 3
